Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/21/2021 is acknowledged.
Claims 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2021.

Claim Objections
Claim 42 is objected to because of the following informalities:  “forming, over” in lines 3, 5 and 9.  For the purpose of examination, it is considered as “forming”, “forming over” and “forming over” respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 26 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2008/0185608 A1 (“Chintis”).

Regarding claim 26, Chintis shows (Fig. 2C) a diode structure, comprising: 
a first layer (18, N) comprising a Group III-nitride (III-N) material (GaN, para 29) having a first crystal polarity; 
a second layer (16, P) comprising a III-N material (GaN, para 29) having a second crystal polarity, inverted from the first crystal polarity (since opposite type requires opposite crystal polarity as stated in para 11); 
an intervening layer (14, para 29) between the first and the second layers, wherein the intervening layer comprises other than a III-N material (single quantum well (SQW), multiple quantum well (MQW), double heterostructure or super lattice structures, para 28 last part); and 
a first contact (24a) electrically coupled across at least one of the first and second layers to a second contact (22).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chintis in view of US 2012/0007097 A1 (“Hebert”).

Regarding claim 27, Chintis shows (Fig. 2) the first layer (18) comprises a first III-N material (GaN, para 29); and 
the first contact (24a) is electrically coupled to the first III-N material.
Chintis does not show a first terminal material having a higher concentration of donor impurities than the first III-N material.
Hebert shows (Fig. 7) a first terminal material (P+ GaN, not shown, para 45) having a higher concentration of donor impurities than the first III-N material (610, GaN).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Hebert, with first terminal material, to the invention of Chintis.


Regarding claim 28, back to back devices of Chintis with contact layers of Hebert teaches the whole limitation.

Regarding claim 29, the additional feature is virtually suggested by the feature of Chintis (an N-face (21)) is exposed for contacting and a Ga-face is the top surface (para 31)).

Regarding claim 30, this is virtually suggested by the feature of Chintis (the active layer/region (14)) is located between n-type and p-type layers (16, 18) (as shown in claim 26).

Regarding claim 31, Chintis shows (Fig. 2) the second and third layers comprise the first III-N material (para 29); and 
the first and second III-N terminal materials have a higher concentration of Indium than the first III-N material (since terminal material is always made of a higher concentration material).

2. Claims 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chintis.

Regarding claim 39, Chintis shows (Fig. 2C) a diode structure, comprising: 
a first layer (18, N) comprising a Group III-nitride (III-N) material (GaN, para 29) having a first crystal polarity; 

an intervening layer (14, para 29) between the first and the second layers, wherein the intervening layer comprises other than a III-N material (single quantum well (SQW), multiple quantum well (MQW), double heterostructure or super lattice structures, para 28 last part); and 
a first terminal (24a) electrically coupled across at least one of the first and second layers to a second contact (22).
It is noted that the recitation “a computer platform including: one or more RF transceivers; and an antenna coupled to the RF transceiver, wherein the RF transceiver comprises a diode” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this claim, there are not further structural limitations imposed by the “a computer platform including: one or more RF transceivers; and an antenna coupled to the RF transceiver, wherein the RF transceiver comprises a diode” recitation.

Regarding claim 42, Chintis shows (Fig. 2) a method of forming a semiconductor device, the method comprising: 
forming a first layer (18, N, epitaxial growth, para 28) comprising a Group III-nitride (III-N) material (GaN, para 29) having a first crystal polarity, a first intervening layer (14) comprising other than a III-N material (single quantum well (SQW), multiple quantum well (MQW), double heterostructure or super lattice structures, para 28 last part);

forming a first contact (24a) to the first layer.
Chintis does not specifically teach forming a second intervening layer over the second layer, 
wherein the second intervening layer comprises other than a III-N material; 
forming over the second intervening layer, a third layer comprising a III-N material having the first crystal polarity; and 
forming a second contact to the third layer.
However, similar structure can be reproduced in a back to back formation in the same method.


Allowable Subject Matter
Claims 34-38, 40-41, 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 34, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the intervening layers each have a thickness no more than 5 nm”.

Regarding claim 40, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein at least one of the processor and the transceiver further comprises an NMOS transistor, comprising: at least one of the first, second, or third layers; a polarization layer on the first, second, or third 

Regarding claim 43, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “epitaxially depositing a precursor material layer comprising Al; and oxidizing the precursor material layer”.

Regarding claim 45, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein forming at least one of the second or third layers further comprises bonding a III-N material to the amorphous material”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WASIUL HAIDER/Examiner, Art Unit 2819